 In the Matter Of WOOD PRESERVINGDIvISIONOF THEKOPPERSCOMPANY,INC., EMPLOYERandLOCAL UNION409,INTERNATIONAL CHEMICALWORKERS UNION, AFL, PETITIONERCase. No. 9-RC-760.-Decided June 6, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Seymour Goldstein, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed,Pursuant to the provisions of Section .3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and. Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Intervenor maintains that its current contract with the Em-ployer is a bar to the present proceeding.The Company, althoughexpressing neutrality on the question of whether the contract is abar, takes the position that its present contract is a valid one effectiveuntil its termination date and that its provisions are lawful.ThePetitioner, on the other hand,-contends that the contract is not a barto a present determination of representatives, because it contains anunauthorized union-security provision.The contract in question wasexecuted on November 8, 1949. It provides that it shall be effectivefrom September 11, 1949, to September 10, 1950, and from year toyear thereafter subject to modification or change by either party by atleast 60 days' notice prior to Septeliiber 10.The original petitionherein was filed on February 7, 1950, and an amended petition was'The hearing officer's ruling permitting the intervention of Local 647, United ConstructionWorkers, affiliated with the United Mine Workers of America onthe basis of its currentcontractual interest was proper.Norcal Packing Company,76 NLRB 254.90 NLRB No. 23.125 126DECISIONSOF NATIONAL LABORRELATIONS BOARDfiled on February 23, 1950.Hence the contract would constitute abar, were it not for the following union-security provision :Any employee who individually and voluntarily certifies in writ-ing that he authorized Union dues deduction and that he willmaintain his membership in the Union during the term of thisagreement, such an employee shall be obligated to maintain hismembership in the Union as a condition of employment duringthe term of this agreement.This will be complied with unless itconflicts with federal law.Although it is not phrased in precisely the terms which are cus-tomarily used, this provision is in essence a maintenance-of-member-ship clause, which, under certain circumstances, requires continuedmembership in the Union as a condition of employment.As the Inter-venor has not been certified by the Board under Section 9 (e) (1) asauthorized to execute a union-security contract, the agreement containsan infirmity which prevents it from being an effective bar to a repre-sentation proceeding.2Nor is the union-security provision renderedineffective by virtue of the statement quoted above that the provisionwill be complied with "unless it conflicts with federal law."We haveheld that where the effect of a saving clause, attached to an unauthor-ized union-security provision, is not to defer the application of thatprovision, but merely to postpone the issue of its legality for futuredetermination by some proper tribunal, the contract in which theclause appears is not a bar.3Moreover, it is immaterial that, in fact,no action has been taken pursuant to the union-security provisions, asthe mere existence of an illegal union-security provision acts as arestraint upon those desiring to refrain from union activities .4 Inthese circumstances, we find that the contract is not a bar to a presentdetermination of representatives.,Accordingly, we find that a question affecting commerce existsconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.At the only plant involved in this proceeding the Employer isengaged in the preservation of timber products.The parties are inagreement that the appropriate unit consists of all production andmaintenance employees excluding office and clerical employees, tech-Merchants Fire Dispatch,83 NLRB 788;Newburg Machine Company,84 NLRB 657.s Lykens Hosiery Mills, Inc.,82 NLRB 981;Unique Art ManufacturingCo., 83 NLRB 1250.4Lykens Hosiery Mills, supra;Unique Art Manufacturing Co., supra,footnote 3.5We do not believe it is our function,as requested by the Employer,to advise it regardingthe effect of the above determination upon its contractual obligation with respect to check-off of union dues. KOPPERSCOMPANY, INC.127nical employees, guards, professional employees, and supervisors asdefined in the Act.The only issue with respect to the unit involves one part-time janitorwhom the Employer and the Intervenor would exclude and the Peti-tioner would include.The janitor is an hourly paid employee whokeeps the office and locker rooms clean.He works 6 days a week, fora total of 18 hours per week.We believe that this employee is regu-larly employed for substantial periods of time in what is clearlymaintenance work and accordingly shall include him in'the unit.We find that all production and maintenance employees 6 of theEmployer at its plant in Russell, Kentucky, excluding office andclerical employees, technical employees, guards, professional em-ployees, and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor-Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, 'for purposes of collectivebargaining, by Local Union 409, International ChemicalWorkersUnion, AFL.'This includes the employees referred to as watchmen at the hearing but who actuallyspend over one-half of their working hours in production and maintenance work and lessthan one-half of their time at guard duties.Edgar P. Folse Inc.,86 NLRB 394.4Having failed to achieve compliance or to initiate steps for compliance with the filingrequirements of Section 9 (f), (g), and (h) of the amended Act, the Intervenor will notbe accorded a place on the ballot.